t c memo united_states tax_court garrett lawrence bailey petitioner v commissioner of internal revenue respondent docket no 6164-04l filed date garrett lawrence bailey pro_se aely k ullrich for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s and federal_income_tax liabilities 1all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in pasadena california when his petition in this case was filed petitioner is a lawyer authorized to practice law in the state of california who during the years at issue was employed as an associate in a law firm and tax_liabilities petitioner filed form_1040 u s individual_income_tax_return for and on each return petitioner reported his filing_status as married filing separate and claimed three personal exemptions one for himself one for his wife and one for his dependent son petitioner also claimed schedule c profit or loss from business or profession sole_proprietorship business_expenses of more than dollar_figure on each of his and returns in date respondent notified petitioner of changes to petitioner’s return as a result of an examination the changes included the disallowance of two of three personal exemptions and all of the schedule c business_expenses claimed on petitioner’s return for lack of substantiation in date petitioner sent letters to respondent requesting audit_reconsideration and or an appeals_conference regarding the examination changes petitioner’s case was assigned to examiner l valenzuela ms valenzuela after ms valenzuela reviewed documentation furnished by petitioner she prepared a revised examination_report for and mailed it to petitioner with a letter dated date offering petitioner an appointment to present any additional information he wished to submit by letter dated date petitioner advised respondent that he did not agree with the adjustments in the revised examination_report and requested a hearing with respondent’s appeals_office by letter dated date respondent informed petitioner that an appointment had been scheduled for date petitioner did not appear for the appointment and did not contact respondent to explain his failure to appear on date respondent issued and served on petitioner a summons requiring petitioner to appear on date and to produce various documents pertaining to petitioner’s return petitioner did not appear on date and he did not produce the requested documentation 2petitioner also requested reconsideration of examination changes but the examination_report was not issued until date by letter dated date respondent advised petitioner that changes had been made to his return as described in a report of income_tax examination changes enclosed with the letter on date respondent mailed by certified mail a notice_of_deficiency with respect to petitioner’s and taxable years to petitioner’s last_known_address pincite florecita lane altadena ca petitioner did not file a petition in this court to contest the notice_of_deficiency on date respondent assessed the income_tax deficiencies additions to tax and penalties set forth in the notice_of_deficiency and statutory interest on a date that does not appear in the record petitioner again asked respondent to reconsider petitioner’s and tax_liabilities by letter dated date respondent advised petitioner that he would need to provide respondent with documentation before respondent could grant an audit_reconsideration for and respondent requested that petitioner provide the documentation by date petitioner did not provide the requested documentation so petitioner’s request was denied by letter dated date respondent explained to petitioner why a conference had not been granted as requested by petitioner petitioner subsequently sent to respondent copies of one registration form and one check with no explanation of the nature or business_purpose of the expenses reflected in the documents by letter dated date respondent notified petitioner that he had completed the audit_reconsideration of petitioner’s tax_liability with no change in the letter respondent stated that the information you have furnished to date including to the district_office does not establish that any of the claimed expenses were ordinary and necessary and incurred in the course of a trade_or_business respondent also notified petitioner that he could request an appeals_conference if he disagreed with respondent’s decision by letter dated date petitioner appealed respondent’s findings petitioner’s appeal was assigned to appeals officer willard a stone mr stone by letter dated date mr stone advised petitioner that he had scheduled a conference for date and that petitioner should bring certain enumerated documents to the conference at petitioner’s request the conference was rescheduled for date petitioner did not attend the date conference and did not supply the requested documentation by letter dated date mr stone notified petitioner that petitioner had not established his entitlement to any of the deductions disallowed in the notice_of_deficiency that petitioner’s case would be returned to the service_center for further processing and that collection activity would recommence tax_liabilities petitioner filed his federal_income_tax return on date petitioner reported an income_tax_liability of dollar_figure and withheld income_tax of dollar_figure and claimed an overpayment however because the return was filed late respondent assessed interest and a late filing addition_to_tax on date the tax_liability at issue in this case consist sec_3various collection notices including a notice of intention to levy had been sent to petitioner with respect to his and tax_liabilities before petitioner filed his appeal in date 4on his return petitioner claimed total_tax payments for of dollar_figure consisting of withholding credits of dollar_figure and estimated_tax payments and or an amount applied from his return of dollar_figure a total_tax liability of dollar_figure and an overpayment of dollar_figure although respondent credited the withheld income_tax of dollar_figure against petitioner’s reported tax_liability of dollar_figure for respondent did not credit any estimated_tax payments or any overpayment from against petitioner’s tax_liability because the parties did not include a copy of petitioner’s return in the record we cannot ascertain whether petitioner claimed an overpayment for we note however that the form_4340 certificate of assessments payments and other specified matters for that was admitted into evidence by stipulation shows an overpayment credit of dollar_figure from that was applied to reduce petitioner’s tax_liability on date we assume therefore that petitioner claimed an overpayment on his return that was allowed at least in part as a credit against his tax_liability petitioner does not assert that respondent failed to give him credit for his overpayment nor did he introduce any evidence to prove that respondent incorrectly applied petitioner’s tax_payments primarily of the assessed interest and addition_to_tax resulting from the late filing of petitioner’s return on date respondent issued petitioner a final notice_of_intent_to_levy with respect to petitioner’s and tax_liabilities petitioner’s health problems during in late and throughout petitioner suffered from a liver ailment in date petitioner’s doctor recommended that petitioner obtain a liver transplant consultation in date petitioner was placed on the ucla liver transplant list during petitioner underwent several surgeries including a liver transplant although petitioner experienced pain and some loss of function from his liver condition during the period of his illness he continued to work at the law firm and to make court appearances except for a 6-month period in connection with his surgeries sec_6330 hearing on date petitioner timely filed a request for a collection_due_process_hearing sec_6330 hearing for 5form for reveals that respondent assessed an income_tax_liability of dollar_figure in connection with the filing of petitioner’s return the record does not explain why the assessed income_tax_liability of dollar_figure is higher than petitioner’s reported income_tax_liability of dollar_figure however petitioner offered no evidence at trial that the assessment was incorrect and the request stated that petitioner disagreed with the amounts of the assessed deficiencies and that he wished to submit an offer-in-compromise because he was unable to satisfy the tax_liability due to his health and financial conditions on date respondent sent petitioner an offer-in- compromise package to fill out and bring to his sec_6330 hearing by letter dated date appeals officer zane janish mr janish contacted petitioner regarding his sec_6330 hearing request mr janish stated that petitioner needed to complete and submit the enclosed form 433-a collection information statement for individuals and his delinquent and federal_income_tax returns by date in order for petitioner’s offer-in-compromise to be considered mr janish also warned petitioner that if petitioner did not submit the requested documents by date petitioner’s sec_6330 hearing will consist of a review of the information in petitioner’s request and case file petitioner failed to submit the form 433-a and hi sec_2001 and sec_2002 tax returns6 to mr janish 6petitioner did not file hi sec_2001 and sec_2002 tax returns until date notice_of_determination and tax_court petition on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for tax years and in the notice_of_determination respondent determined the following all legal and procedural requirements for proceeding with collection have been met petitioner was properly precluded from submitting an offer-in-compromise because he did not submit form 433-a and his delinquent and tax returns as required and because petitioner was not current with his filing obligations petitioner was properly precluded from challenging his and income_tax liabilities because respondent had issued a notice_of_deficiency for and and petitioner had not provided any evidence to prove that petitioner did not receive the notice_of_deficiency petitioner failed to submit any evidence to substantiate that the income_tax_liability reported on his return was incorrect and petitioner failed to submit any evidence to establish that the proposed levy does not balance the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary petitioner filed a timely petition contesting respondent’s determination petitioner disputes the validity of the deficiencies and alleges that the proposed collection action is more intrusive than necessary opinion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a timely request for a hearing a hearing shall be held by the internal_revenue_service office of appeals sec_6330 the administrative hearing must be conducted pursuant to sec_6330 d and e the taxpayer may raise any relevant issue to the collection action at the hearing including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives such as offers-in-compromise sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 the phrase underlying tax_liability includes the tax_deficiency any penalties and additions to tax and statutory interest 115_tc_329 following a hearing the appeals_office must determine whether the proposed levy action may proceed sec_6330 in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with concerns regarding the intrusiveness of the proposed collection action id the taxpayer may petition the tax_court or in limited cases a federal district_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is properly at issue where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo 114_tc_604 the court reviews any other administrative determination regarding the proposed collection action for abuse_of_discretion id i petitioner’s challenge to the underlying tax_liabilities a mailing and delivery of notice of deficiency--1995 and tax_liabilities petitioner argues that because he did not receive the notice_of_deficiency that respondent issued for and he should not have been precluded from challenging the validity of his and tax_liabilities petitioner stipulated that a notice_of_deficiency for and issued by the office of the internal_revenue_service at los angeles california was mailed to the petitioner on date petitioner also stipulated that his address at the time the notice_of_deficiency was mailed was the same address used to mail the notice_of_deficiency and that the notice_of_deficiency was not returned as undeliverable there is a strong presumption in the law that a properly addressed letter will be delivered or offered for delivery to the addressee 75_tc_318 affd without published opinion 673_f2d_1332 7th cir see also sego v commissioner supra pincite in the absence of clear evidence to the contrary the presumptions of official regularity and of delivery justify the conclusion that the statutory notice was sent and that attempts to deliver were made in the manner contended by respondent proper mailing of the notice_of_deficiency places the risk of nondelivery on the taxpayer figler v commissioner tcmemo_2005_230 barrash v commissioner tcmemo_1987_592 affd without published opinion 862_f2d_872 5th cir petitioner does not dispute that the notice_of_deficiency was mailed to his last_known_address and he does not unequivocally deny that he received it the only evidence petitioner has produced to rebut the presumption of delivery is his testimony that he didn’t recall receiving it and he did not document the receipt of it petitioner admits that respondent mailed the notice_of_deficiency to the proper address and petitioner received several other items of correspondence mailed by respondent to the same address both before and after the notice_of_deficiency was issued because petitioner has not produced any convincing evidence to rebut the presumption of delivery we find that petitioner received the notice_of_deficiency b other opportunity to dispute and tax_liabilities petitioner also argues that he did not have an opportunity to dispute his and tax_liabilities because he was suffering from severe health problems that began in late and continued through sec_6330 provides that a taxpayer may dispute the existence or amount of unpaid tax_liability if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such tax_liability the opportunity to dispute such tax_liability includes a conference with the appeals_office either before or after the tax_liability is assessed sec_301_6330-1 q a-e2 proced admin regs even if we assume that petitioner did not receive the notice_of_deficiency mailed by respondent on date the record establishes that petitioner had several opportunities between date and date to dispute his and tax_liabilities administratively for example in when petitioner was feeling normal and up to par health wise mr stone scheduled and then rescheduled a conference with petitioner to discuss respondent’s decision upholding the disallowance of petitioner’s exemptions and schedule c expenses petitioner did not attend the conference or submit any of the requested documentation because petitioner failed to prove that he did not receive the statutory_notice_of_deficiency that was mailed to him on date with respect to his and tax_liabilities and because petitioner otherwise had an opportunity over a 3-year period to dispute his and tax_liabilities we hold that petitioner was properly precluded under sec_6330 from challenging the existence and amount of his and tax_liabilities in his sec_6330 proceeding c tax_liability respondent concedes that no notice_of_deficiency was sent to petitioner for the tax_year and that petitioner was not precluded from challenging his tax_liability at his sec_6330 hearing however although petitioner made a blanket 7petitioner does not argue that the opportunity to dispute language in sec_6330 refers to an opportunity to dispute a tax_liability in court nor does he challenge respondent’s interpretation of sec_6330 in sec_301_6330-1 q a-e2 proced admin regs statement in his petition that he was contesting the validity of all the tax_liabilities at issue in this case petitioner did not argue at trial or in his posttrial briefs that respondent’s determination for was incorrect petitioner also failed to introduce any evidence at trial regarding his tax_liability accordingly we conclude that petitioner has abandoned his challenge to his tax_liability see eg 100_tc_367 91_tc_524 ndollar_figure ii petitioner’s challenge to respondent’s determination to proceed with the collection action in addition to his argument that respondent’s proposed collection action is overly intrusive because the assessments of petitioner’s tax_liabilities are incorrect petitioner argues that he should have been allowed to submit an offer-in- compromise we review respondent’s determination to proceed with collection for abuse_of_discretion sego v commissioner t c pincite 8even if we had concluded that petitioner could challenge the validity of his and tax_liabilities in this proceeding petitioner would still not have prevailed the documentation in the record upon which petitioner relied to substantiate his schedule c expenses was not sufficient to prove that the expenses were deductible petitioner paid most of the expenses in connection with his efforts to start several new businesses during and startup expenses resulting in an active trade_or_business generally are not deductible for a year earlier than the one in which such business begins sec_195 petitioner’s car expenses also were not deductible because petitioner failed to satisfy the substantiation requirement of sec_274 the commissioner will not process an offer-in-compromise where the information provided is insufficient to allow the commissioner to evaluate its acceptability sec_301 d proced admin regs the commissioner will not process an offer-in-compromise if the taxpayer has not filed all required tax returns or completed the required forms administration internal_revenue_manual cch sec_5 a d at big_number mr janish provided petitioner with a list of required paperwork that petitioner needed to submit in order for an offer- in-compromise to be processed and he sent petitioner a blank form 433-a petitioner did not submit any of the required forms for an offer-in-compromise including form 433-a or file hi sec_2001 and sec_2002 tax returns by the deadline set by mr janish he did not request an extension of the deadline or otherwise communicate with mr janish petitioner did not provide mr janish with any evidence of his alleged inability to pay at trial petitioner did not offer any credible_evidence to support his position that mr janish did not properly evaluate his collection information in fact the record demonstrates that the determination by mr janish was entirely appropriate mr janish verified from the information available to him that all legal and procedural requirements had been met mr janish also gave petitioner the opportunity to submit the necessary documents to make an offer-in-compromise petitioner did not submit the necessary paperwork or any other information that might have influenced mr janish’s determination because of petitioner’s consistent failure to communicate with mr janish mr janish committed no abuse_of_discretion sustaining the proposed levy as an appropriate collection action under the circumstances iii conclusion we hold that the appeals_office did not abuse its discretion in determining that respondent may proceed with the proposed collection action we have considered the remaining arguments of both parties for results contrary to those discussed herein and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
